Citation Nr: 0736836	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO. 06-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for diabetes, to include 
as secondary to herbicide (Agent Orange) exposure.

2. Entitlement to service connection for diabetic 
retinopathy.

3. Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

4. Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.

5. Entitlement to service connection for residuals of kidney 
cancer, status post right nephrectomy.

6. Entitlement to service connection for Charcot deformity of 
the bilateral feet, claimed as degenerative joint disease of 
the bilateral feet.

7. Entitlement to an initial rating in excess of 10 percent 
for arteriosclerotic cardiovascular disease, status post 
coronary artery bypass graft surgery.

8. Entitlement to an initial compensable rating for 
peripheral neuropathy of the upper extremities.

9. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1959 to October 
1963, active duty for training (ACDUTRA) from January 1970 to 
May 1970 and February 1972 to August 1972, and active duty 
from December 2001 to August 2003.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from October 2004, February 2005, and 
January 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which granted service connection for arteriosclerotic 
cardiovascular disease, status post coronary artery bypass 
graft surgery, and assigned a 10 percent rating, effective 
August 12, 2003; granted service connection for peripheral 
neuropathy of the upper extremities and assigned a 
noncompensable (0 percent) rating, effective August 12, 2003; 
denied service connection for diabetes mellitus type II, 
peripheral neuropathy of the lower extremities, diabetic 
retinopathy, depression, residuals of kidney cancer, 
degenerative joint disease of the bilateral feet, and denied 
the claim of entitlement to a TDIU.

In October 2005, the veteran testified during a hearing at 
the RO before RO personnel; a transcript of the hearing is of 
record.

In June 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action, on his part, is required.


REMAND

Regarding the veteran's claim for service connection for 
diabetic retinopathy, the service medical records show that 
in April 2002, the veteran complained of blurred vision and 
fever the previous night. That day, his vision was hazy. An 
April 2002 private medical record from J.M., M.D. shows a 
diagnosis of background diabetic retinopathy. An August 2003 
request for consultation shows provisional diagnosis of 
diabetic retinopathy. Post-service, during his October 2005 
RO hearing, the veteran testified that after his bypass in 
June 2002, he was diagnosed with retinopathy and while he was 
on active duty, they did laser treatment to both of his eyes.

Regarding the veteran's claim for service connection for 
peripheral neuropathy of the lower extremities, an April 1993 
non-VA record from Rush Medical Group, dated prior to the 
veteran's most recent period of service, shows that the 
veteran had periodic numbness in the extremities. A pre-
service June 2001 non-VA treatment record from B.A., DPM, 
shows findings of diminished sensory perception. The 
diagnosis was insulin dependent diabetes mellitus with 
neuropathy. During service, a March 2002 letter from private 
physician V.M., M.D., states that the veteran's diabetes had 
been complicated by neuropathy in his feet. An April 2002 
record from C.D., M.D. shows a diagnosis of Type 2 insulin 
requiring diabetes mellitus, complicated by diabetic 
neuropathy. Treatment records throughout the veteran's period 
of service from December 2001 to August 2003 indicate that he 
received care for his feet during this time.

On VA examination in January 2004 and subsequent September 
2004 VA opinion, the VA examiner commented as to whether the 
veteran's diabetes was aggravated by service. However, the 
examiner did not render an opinion as to whether the 
veteran's diabetic retinopathy and/or peripheral neuropathy 
of the lower extremities were also aggravated by the 
veteran's service beyond the normal progression of the 
diabetes. As the veteran is noted to have been diagnosed with 
diabetic retinopathy and peripheral neuropathy while in 
service, the claims folder, and a copy of this remand, will 
be returned to the January 2004 VA examiner, if available, or 
a designated physician, for clarification as to whether the 
veteran's diabetic retinopathy and peripheral neuropathy of 
the lower extremities are caused or aggravated by service. 

The RO/AMC should arrange for the veteran to undergo 
examination only if the January 2004 VA examiner is not 
available, or the designated physician is unable to provide 
the requested opinion without examining the veteran. 
38 C.F.R. § 4.2.

Regarding the veteran's claim for service connection for 
depression, an August 2004 VA treatment record reflects that 
the veteran reported that his depression began during his 
return from deployment to Turkey in 2000 and had 
progressively worsened. The Axis I diagnosis was depression, 
not otherwise specified, which the psychiatrist stated the 
veteran reported was related to health and lifestyle changes. 
A March 2006 VA treatment record shows a diagnosis of chronic 
depression secondary to general medical condition. 

Through the March 2006 VA treatment record, it appears that a 
new theory of entitlement of service connection for 
depression, to include as secondary to service-connected 
disabilities, has been raised, as it is stated that the 
veteran's chronic depression is secondary to his general 
medical condition. Included in the veteran's medical 
condition are the service-connected disabilities of sleep 
apnea, arteriosclerotic cardiovascular disease, status post 
coronary artery bypass graft surgery, and peripheral 
neuropathy of the upper extremities. The law provides that 
irrespective of the veteran's specific theory of entitlement 
to the benefit sought, VA must ascertain whether there is any 
basis (e.g., direct, presumptive or secondary) to indicate 
that the claimed disorders were incurred by any incident of 
military service. Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(Both for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).

The Board is prohibited by law from relying upon its own 
unsubstantiated medical opinion, and the appeal must be 
remanded. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The U.S. Court of Appeals for Veterans Claims (Court) 
specifically held that when a claimant raises more than one 
theory in support of a claim, while the claim is pending 
before VA, any action by the Board is not final until it 
specifically addresses all claimed theories of entitlement. 
Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

In addition, the law provides that secondary service 
connection shall be awarded when a disability is "proximately 
due to or the result of a service-connected disease or injury 
. . . ." 38 C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(b). Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc). Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.

As the veteran is noted to be in receipt of service 
connection for sleep apnea syndrome, arteriosclerotic 
cardiovascular disease, status post coronary artery bypass 
graft surgery, and peripheral neuropathy of the upper 
extremities, and there is some indication in the claims file 
that the veteran's service-connected disabilities might have 
caused or aggravated his depression, a VA examination is 
necessary to determine whether the veteran's depression is 
caused or aggravated by the service-connected disabilities.

Regarding the veteran's claim for service connection for 
Charcot deformity, claimed as degenerative joint disease of 
the bilateral feet, the veteran contends that he has 
degenerative joint disease of the bilateral feet that was 
caused by his service. Prior to his most recent period of 
service, a June 1992 non-VA medical record from Rush Medical 
Group shows that X-rays of the feet revealed minimal 
degenerative changes but no other significant abnormalities. 
The veteran received treatment for his feet during service, 
but was not diagnosed with degenerative changes of the feet 
during service. Subsequent to his discharge from service, a 
July 2005 VA treatment record shows a diagnosis of contracted 
foot/Charcot deformity. During his October 2005 RO hearing, 
the veteran testified that while in service in Turkey, he did 
a lot of walking and he noticed a popping in his left foot. 
After the bypass surgery, he had a lot of swelling in his 
left foot. It was treated and eventually the swelling went 
down, but it resulted in a hard place on the top of his foot, 
which was later diagnosed as Charcot deformity. The veteran's 
testimony during the June 2007 Board hearing was consistent 
with the testimony during the October 2005 RO hearing.

Pursuant to the duty to assist, the appellant will be 
afforded a VA medical examination. See Charles v. Principi, 
16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant] 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

As the veteran is shown to have undergone bypass surgery 
while in service, and the veteran testifies to continuity of 
symptomatology of degenerative changes of his feet since the 
bypass surgery in service to the present time, a VA 
examination is necessary to determine whether the diagnosed 
Charcot deformity is related to the veteran's service.

Regarding the claims for initial higher ratings for 
arteriosclerotic cardiovascular disease and peripheral 
neuropathy of the upper extremities, during his June 2007 
Board hearing, the veteran asserted that his disabilities had 
worsened since the most recent January 2004 VA examination.

Given the allegations of worsening disability, and the most 
recent VA examination is over three years old, the veteran 
must be afforded new examinations to obtain pertinent 
findings to assess the current severity of his service-
connected disabilities. See 38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examinations, by physicians, regarding his 
claims for service connection and for increased ratings, at 
an appropriate VA medical facility. The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in a denial of the claim(s) 
for service connection and the claims(s) for initial higher 
ratings. See 38 C.F.R. § 3.655 (2007). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Jackson, Mississippi, dated up to 
August 2006. The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from the Jackson VAMC 
since August 2006, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requesting records from 
Federal facilities.

Further, regarding all claims remaining on appeal, in July 
2006, the veteran submitted a copy of a decision from the 
Social Security Administration (SSA) that states that the 
veteran currently receives SSA disability benefits. While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims. See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal. See Murincsak; see also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992). Thus, the 
Board finds that the RO should obtain and associate with the 
claims file copies of all medical records underlying the SSA 
benefits determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Finally, as any decision with respect to the claims for 
service connection and for increased ratings remanded herein 
may affect the veteran's TDIU claim, the claim for a TDIU is 
inextricably intertwined with the claims for service 
connection and for increased ratings. See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated). As the 
claims should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature. Hence, a remand of this matter is warranted, as 
well.

Accordingly, the issues remaining on appeal are REMANDED for 
the following actions:

1. The RO should request from SSA copies 
of all medical records underlying its 
decision pertaining to the veteran. In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities. All 
records/responses received should be 
associated with the claims file.

2. The RO should obtain from the Jackson 
VAMC all pertinent records of evaluation 
or treatment of the veteran's diabetic 
retinopathy, peripheral neuropathy of the 
lower extremities, Charcot deformity of 
the bilateral feet, depression, 
arteriosclerotic cardiovascular disease, 
and peripheral neuropathy of the upper 
extremities, from August 2006 to the 
present. The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities. All records or responses 
received should be associated with the 
claims file.

3. A copy of this remand, and the 
veteran's claims folder, will be returned 
to the VA examiner who conducted the 
January 2004 examination, or a designated 
physician, and the physician is requested 
to express an opinion as to the question 
of whether the veteran's diabetic 
retinopathy and/or peripheral neuropathy 
of the lower extremities were aggravated 
by service beyond the normal progression 
of the disease. If the examiner cannot 
respond without resorting to speculation, 
he should so state. 

If further examination of the veteran is 
deemed necessary, the RO/AMC should arrange 
for the veteran to undergo examination, by a 
physician, to obtain the above-noted 
opinion. The entire claims file, to include 
a complete copy of this REMAND, must be made 
available to the designated physician and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions. All 
appropriate tests and studies should be 
accomplished (with all pertinent results 
made available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should be 
reported in detail. 

4. The veteran should be afforded 
appropriate examinations in relation to 
his claims for service connection for 
depression and Charcot deformity of the 
bilateral feet, to ascertain the nature 
and etiology of all disorders that may be 
present, and in relation to his claims for 
initial higher ratings for 
arteriosclerotic cardiovascular disease 
and peripheral neuropathy of the upper 
extremities, to ascertain the current 
severity of the disabilities. Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished. The examiner must review all 
pertinent records associated with the 
claims file, particularly the veteran's 
service medical records. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examinations.

Depression - Following the claims file 
review and the examination, the examiner 
should offer an opinion as to whether the 
veteran has depression that is caused or 
aggravated by his service-connected 
disabilities.

Charcot deformity of the Bilateral Feet - 
The examiner should offer an opinion as to 
whether the veteran has degenerative 
disease of the bilateral feet and/or 
Charcot deformity that is causally or 
etiologically related to his service, to 
include the bypass surgery that occurred 
during the veteran's service.

Arteriosclerotic Cardiovascular Disease - 
The examination should include appropriate 
testing to determine the current workload, 
expressed in metabolic equivalents (METs), 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope. If such testing 
cannot be undertaken due to medical 
reasons, the medical examiner should 
provide an estimate of the level of 
activity that results in those symptoms.  

Whether there is cardiac hypertrophy or 
dilatation, or left ventricular 
dysfunction on electrocardiogram, 
echocardiogram, or X-ray, must be 
documented.  

Whether there is congestive heart failure 
and/or left ventricular dysfunction should 
be discussed, as well.

Peripheral Neuropathy of the Upper 
Extremities - Any indicated studies, to 
include an electromyogram (EMG), should be 
performed. The examiner should identify 
any nerve(s) affected by the veteran's 
service-connected peripheral neuropathy of 
the upper extremities. For each nerve 
affected, the examiner must indicate 
whether the appellant has complete 
paralysis, or mild, moderate, or severe 
incomplete paralysis, neuralgia, or 
neuritis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

